NELSON, Circuit Justice.
The proofs in the court below and those on appeal leave no doubt whatever — First, that the propeller had but one light on board at and for some time before the happening of the collision; and secondly, that in a night as dark as the night of the collision, the weather being thick and cloudy, a vessel carrying but one light, although moving, appears to persons on board an approaching vessel as if she were remaining fast at anchor, and that it is very difficult, if not impossible, for the latter to determine the course of the former, until near enough to discern the situation of her hull.
Two steamboats that met the propeller the same night below where the collision occurred came near running afoul of her on account of the above embarrassments, and only avoided the .disaster by a rank sheer on discovering that she was in motion. They happened to be .in a position where they had room enough to escape by this manoeuvre. This seems to have been the impression of the court below on the proofs, but the fault was supposed to be countervailed and overcome by the answer, which was considered as admitting that the position and course of the propeller were seen by the steamboat in season to have avoided her. That ground is now removed by an amendment of the answer, and the decision must depend on the effect of the evidence. This is full and undeniable, both upon the point that the propeller had but one light, and also in respect to the effect of that upon a vessel approaching.
Under these circumstances it is impossible to hold that the steamboat was wholly in fault. Even admitting that she misapprehended the position of the propeller as she was coming around Dunderbarraek Point, as held by the court below (and in which view I am inclined to concur), yet, inasmuch as the want of a second light on the propeller was calculated to mislead and probably did mislead, the steamboat ought not to be held exclusively responsible for the consequences.
I agree that, upon the evidence, it is somewhat difficult to determine which of the vessels was in fault, the hands on each maintaining the proper navigation of their own vessel. I do not think the steamboat was in fault in taking the western side of the channel. If she was in fault at all it was in not discovering that the propeller was hugging or intending to hug the western shore and in not passing outside of her. But she may have been misled by the propeller’s having but one light, till it was too late to correct the mistake. Although I would not hold the propeller responsible for the damage to the steamboat, I do not think the latter should, under the circumstances, be held responsible for the damage to the former.
Judgment reversed, without costs.